DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and amendments, filed 11/19/2021, with respect to the rejection(s) of amended claim(s) 1 under Hill have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hill and LeDuc.
Applicant persuasively argues that Hill does not disclose the outer element is an outer element that engages into the second end of the label roll and that is axially fixedly and rotatably supported on the inner element.
However, LeDuc discloses and makes obvious an arrangement that utilizes an outer element that engages into the second end of the label roll and that is axially fixedly and rotatably supported (via a double row ball bearing 12) on the inner element.  See column 2, lines 36-42, disclosing “a spindle assembly 10 is force fitted inside the inner race of a double-row ball bearing 12 whose outer race is fixed in a stationary support plate 14.  The bearing 12 defines for the spindle assembly 10 a normally vertical support axis A, although of course the system of this invention would work upside down or with the axis A horizontal or inclined to the horizontal.”



Applicant’s arguments, see remarks and amendments, filed 11/19/2021, with respect to the rejection(s) of new claim(s) 23 (which is an amended version of prior claim 13) under Hill have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hill in view of Resch.
Applicant persuasively argues that Hill does not disclose wherein the two mount sections each comprise a plurality of prolongations arranged distributed in the peripheral direction, with the prolongations of the two mount sections being able to engage into one another in a finger-like manner on at least one discrete rotational position of the two mount sections toward one another so that the two mount sections can be pushed into one another.
However, Resch discloses that it is known in reel holders that the two mount sections (flanges 10, 11) each comprise a plurality of prolongations arranged distributed in the peripheral direction (See column 2, lines 61-65, disclosing that “Each of the flanges 10 and 11 has a plurality of extensions 13, 14, 15 extending from flange 10 and 13a, 14a, 15a extending from flange 11.  Each of the extending elements 13, 14, 15 and 13a, 14a, 15a on each side, extends in the illustration shown over an arcuate range of the order of 60.degree.  and are separated from each other by an arc of 60.degree.  , as seen in FIG. 2.”), with the prolongations of the two mount sections being able to engage into one another in a finger-like manner on at least one discrete rotational position of the two mount sections toward one another so that the two mount sections can be pushed into one another (see column 2, line 65 to column 3, line 1, disclosing “The members 10 and 11 are thus arranged so that their extensions 13, 14, 15 and 13a, 14a, 15a may fit within each other, as shown in FIG. 1 and also in FIG. 5, and may extend through the arcuate 

Applicant’s arguments, see remarks and amendments, filed 11/19/2021, with respect to the rejection(s) of amended claim(s) 11 and 12 under Hill have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hill and LeDuc in view of Yu Chen.
As to claim 11, applicant persuasively argues that Hill does not disclose wherein the two mount sections each taper conically.
However, Yu Chen discloses that it is known for a dispenser to be arranged such that the two mount sections each taper conically.  See especially the figures.
As to claim 12, applicant persuasively argues that Hill does not disclose that the two mount sections each have at least one sharp-edged rib, said ribs pressing into the respective end of the label roll on the engagement.
However, Yu Chen discloses that it is known for a dispenser to be arranged such that the two mount sections each have at least one sharp-edged rib, said ribs pressing into the respective end of the label roll on the engagement.  

As to claims 21 and 22, the common knowledge or well-known in the art statement, which originally was applied to claims 17 and 18, is taken to be admitted prior art because 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, the phrase "in particular for a packaging machine for wrapping products with a packaging film" renders the claim indefinite because it is unclear whether the limitations following the phrase “in particular” are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 20, the phrase "in particular for wrapping products with a packaging film" renders the claim indefinite because it is unclear whether the limitations following the phrase “in particular” are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9, 10, 14-17 and 19-22 as being unpatentable over Hill (US 2756891 A) in view of LeDuc (US 4936522 A).

As to claim 1, Hill discloses a roll holder (13) for a label roll (label strip A carried by the reel 2), comprising; 
a horizontally arranged, fixed-position holding mandrel (horizontal shaft 21, see column, line, disclosing “The plate 19 has a vertical extension 20 that supports a horizontal shaft 21 upon which a label strip reel 22 may be mounted.”) whose one end is fastened to a carrier (vertical extension 20) and whose other end projects in an unsupported manner from the carrier (vertical extension 20, see especially Figures 1 and 2); and 
a first roll mount (see for example collar 155 and/or the adjacent reel 22 portion, either or both which can read on the first roll mount) and a second roll mount (see cap 156 and/or the adjacent reel portion 22 nearest to cap 156, either or both of which can read on the second roll mount) separate from the first roll mount, with the first roll mount (19) being configured to engage into a first end of the label roll (label strip A, which is wound into a roll on reel 22), and with the second roll mount being configured to engage into a second end of the label roll such that the label roll is receivable between the two roll mounts (see Figures 1 and 2, showing that label strip A is receivable between elements 155, 156 and the reel), 
wherein the second roll mount (20) is configured to be pushed onto the holding mandrel (17) from the unsupported end of the holding mandrel (17),
wherein the second roll mount (see cap 156 and/or the adjacent reel portion 22 nearest to cap 156, either or both of which can read on the second roll mount) comprises an inner element 
In order to hold the label strip taut between the reel 22 and the label feed drum 25, means is provided to frictionally retard the rotation of the reel 22. As shown in Fig. 2, the reel 22 is mounted on a sleeve 152 that is' rotatably mounted on the shaft 21, the reel 22 being detachably secured to the sleeve 152 by means of a taper pin 153 held in locking position by a nut 154. The sleeve 152 is mounted between a collar 155 xed to the shaft 21 and a cap 156 adjustably connected to the free end of the shaft 21 by means of a screw 157. Brake washers 158 of leather or other suitable friction material are interposed between the ends of the sleeve 152 and the collar 155 and cap 156. By adjusting the screw 157 the pressure on the brake washers 158 can be regulated to provide the desired retarding effect.


Hill does not disclose the outer element is an outer element that engages into the second end of the label roll and that is axially fixedly and rotatably supported on the inner element.
However, LeDuc discloses and makes obvious an arrangement that utilizes an outer element that engages into the second end of the label roll and that is axially fixedly and rotatably supported (via a double row ball bearing 12) on the inner element.  See column 2, lines 36-42, disclosing “a spindle assembly 10 is force fitted inside the inner race of a double-row ball bearing 12 whose outer race is fixed in a stationary support plate 14.  The bearing 12 defines for the spindle assembly 10 a normally vertical support axis A, although of course the system of this invention would work upside down or with the axis A horizontal or inclined to the horizontal.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the outer element is an outer element that engages into the second end 

As to claim 9, Hill discloses that the first roll mount and the second roll mount each comprise a flange (roughly around the ledge portion) to each of which a respective boundary disk for the label roll is fastened.

    PNG
    media_image1.png
    176
    292
    media_image1.png
    Greyscale


As to claim 10, Hill discloses that the first roll mount (see for example collar 155 and/or the adjacent reel 22 portion, either or both which can read on the first roll mount) comprises a first mount section (near the flange section, see marked up figure above) to engage into the first end of the label roll and the second roll mount (see cap 156 and/or the adjacent reel portion 22 nearest to cap 156, either or both of which can read on the second roll mount) comprises a second mount section (flange section on opposite side) to engage into the second end of the label roll.

As to claim 14, Hill discloses, or in the alternative, is capable of being used, such that the first roll mount (see for example collar 155 and/or the adjacent reel 22 portion, either or both which can read on the first roll mount) is formed as an assembly that can be handled in common; 

As to claim 15, Hill discloses, or in the alternative, is capable of being used, such that the first roll mount (see for example collar 155 and/or the adjacent reel 22 portion, either or both which can read on the first roll mount) is arranged axially fixedly with respect to the holding mandrel (shaft 21) in the roll holder, is in particular preassembled; and/or in that the first roll mount (see for example collar 155 and/or the adjacent reel 22 portion, either or both which can read on the first roll mount) or at least a part thereof is rotatably supported with respect to the holding mandrel (shaft 21).

As to claim 16, Hill discloses, that a fixed position support element (such as collar 155) is provided for a sliding support of the first roll mount and/or as an axial end abutment for the first roll mount.

As to claim 17, Hill discloses a brake mechanism for the label roll.  Hill, for example, discloses brake washers 158 (see column 8).  

As to claim 19, Hill discloses a label printer (printing mechanism and “rotating printing member 129”), in particular for a packaging machine for wrapping products with a packaging film (see especially column 8, lines 33-40, disclosing that “The labeling mechanism of the present invention is designed particularly for applying labels to wrapped articles as they are 

As to claim 20, Hill discloses a packaging machine (see especially column 8, lines 33-40, disclosing that “The labeling mechanism of the present invention is designed particularly for applying labels to wrapped articles as they are delivered from a wrapping machine. Wrapping machines such as those designed for the wrapping of bakery products are capable of wrapping articles which vary greatly in size and shape and the speed at which the wrapped articles are wrapped and conveyed from the wrapping machine may vary considerably.”), in particular for wrapping products with a packaging film, having at least one label printer (printing mechanism and “rotating printing member 129”) in accordance with claim 19 (see the rejection of claim 1 and 19 above over Hill).

As to claim 21, as noted in the prior rejection of a prior version of claim 17 (now amended), official notice is taken that it is well known and conventional that the brake mechanism comprises a tensioning roll fixedly connected to the first roll mount and a belt wrapping around the tensioning roll, with the one end of the belt being fixed to a fixed-position fastening and the other end of the belt being coupled to a deflection roller for a label band of the label roll that is movable between a release position in which the belt is loosened at the tensioning roll and a braked position in which the belt is tensioned at the tensioning roll.

As to claim 22, as noted in the prior rejection of claim 18 (now cancelled), official notice is taken that it is well known and conventional that the coupling between the other end of the belt and the deflection roller takes place via a lever mechanism; and/or in that the deflection roller is preloaded in the direction of the braked position by means of a tension spring.

Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2756891 A) and LeDuc (US 4936522 A) as applied to claims 1-2, 9, 10, 14-17 and 19-22 above, and further in view of Sumitomo Wiring Systems (JP H09 232063 A) and Esselte Meto Int Gmbh (DE 42 15 568 A 1).
As to claim 3, Hill does not disclose that the clamping mechanism comprises a clamping insert that is coaxial to the inner element and is arranged between the holding mandrel and the inner element, and that is adjustable by an axial adjustment between a release position in which the inner element is displaceable on the holding mandrel and a blocked position in which the inner element is rotationally fixedly and axially fixedly fixed on the holding mandrel.
However, Sumitomo and Esselto discloses and makes obvious that that the clamping mechanism (30) comprises a clamping insert (see Sumitomo, paragraph 13, disclosing that “the fixed-side member can be attached only by pushing the unitized terminal reel stopper along the support shaft.”  See Esselto, Figure 1) that is coaxial to the inner element (see Esselto, Figure 1, items 6, 9, 12, 13, 15 and 16) and is arranged between the holding mandrel (Sumitomo, support shaft 7, and Esselto, item 2) and the inner element (Esselto, items 4, 6, and 7), and that is adjustable by an axial adjustment between a release position in which the inner element (Esselto, items 4, 6 and 7) is displaceable on the holding mandrel (Sumitomo, support shaft 7, and Esselto, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a clamping insert that is coaxial to the inner element and is arranged between the holding mandrel and the inner element, and that is adjustable by an axial adjustment between a release position in which the inner element is displaceable on the holding mandrel and a blocked position in which the inner element is rotationally fixedly and axially fixedly fixed on the holding mandrel in order to achieve a very high, secure clamping force as taught by Esselto.

As to claim 4, changes in size and shape are obvious.  MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the clamping insert has a clamping section having a conical outer diameter and the inner element has a contact section having a counter-shaped conical inner diameter to form a conical clamping connection in the blocked position of the clamping insert as an obvious change in the size and shape of the component of Sumitomo and Esselto in Hill.

As to claim 5, Sumitomo as incorporated in claim 3 above discloses and make obvious that the clamping mechanism comprises an actuation element (Sumitomo, fixing screw 10, compression coil spring 26 and adjusting screw 21b) coupled to the clamping insert to adjust the 

As to claim 6, Sumitomo as incorporated discloses and make obvious that that the actuation element (Sumitomo, fixing screw 10, compression coil spring 26 and adjusting screw 21b) is axially fixedly coupled to the inner element and is configured as a ring nut having an internal thread that is screwed onto an external thread of a coupling section of the clamping insert (the screw of Sumitomo reads on the ring  nut) for coupling to the clamping insert.

As to claim 7, changes in size and shape are obvious.  MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the actuation element has an undercut at its end section facing the inner element  

As to claim 8, LeDuc as incorporated discloses that the rotatable support of the outer element is implemented on the inner element by at least one roller element bearing provided between the outer element and the inner element (see bearing 12).  Additionally, official notice is taken that it is well known and conventional that the rotatable support of the outer element is implemented on the inner element by at least one roller element bearing provided between the outer element and the inner element.  The use of ball and roll bearings is considered well known.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2756891 A) and LeDuc (US 4936522 A) as applied to claims 1, 9, 10, 14-17 and 19-22 above, and further in view of Yu Chen (US 20160347574 A1)

As to claim 11, Hill and LeDuc do not disclose wherein the two mount sections each taper conically.  
However, Yu Chen discloses that it is known for a dispenser to be arranged such that the two mount sections each taper conically. See especially Figure 2, 3 and 4.  Marked up figure 3, below, shows the conical tapers.  See also paragraph 0021, disclosing “[f]urther, at the locations of the second ribs 16, the outer circumferential surface of the holding end 12 of the first tube 10 and the axis L1 of the first tube 10 are formed with a first included angle .theta.1, which is an conical shape.” and that “the holding end 12 of the first tube 10 is expanded outward to form a flared shape” and paragraph 0022, disclosing “to make the holding end 22 of the second tube 20 formed into a conical shape” and that “the holding end 22 of the second tube 20 is expanded outward to form a flared shape”.  Yu Chen teaches that this shape is beneficial, teaching in paragraph 0024 that “thus enhancing stability in holding and using the stepless adhesive film dispenser.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the two mount sections each taper conically in order to enhance the stability of the holder.

    PNG
    media_image2.png
    522
    813
    media_image2.png
    Greyscale

As to claim 12, Hill and LeDuc do not disclose that the two mount sections each have at least one sharp-edged rib, said ribs pressing into the respective end of the label roll on the engagement.


 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the two mount sections each have at least one sharp-edged rib, said ribs pressing into the respective end of the label roll on the engagement in order to enable the dispenser to rotate freely and allow for the dispensing to be released smoothly

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2756891 A) in view of Resch (US 4867391 A)

As to claim 23, Hill discloses a roll holder (13) for a label roll (label strip A carried by the reel 2), comprising:
a horizontally arranged, fixed-position holding mandrel (horizontal shaft 21, see column, line, disclosing “The plate 19 has a vertical extension 20 that supports a horizontal shaft 21 upon which a label strip reel 22 may be mounted.”) whose one end is fastened to a carrier (vertical extension 20) and whose other end projects in an unsupported manner from the carrier (vertical extension 20, see especially Figures 1 and 2); and 
a first roll mount (see for example collar 155 and/or the adjacent reel 22 portion, either or both which can read on the first roll mount) and a second roll mount (see cap 156 and/or the adjacent reel portion 22 nearest to cap 156, either or both of which can read on the second roll mount) separate from the first roll mount, with the first roll mount (19) being configured to engage into a first end of the label roll (label strip A, which is wound into a roll on reel 22), and with the second roll mount being configured to engage into a second end of the label roll such that the label roll is receivable between the two roll mounts (see Figures 1 and 2, showing that label strip A is receivable between elements 155, 156 and the reel), 
wherein the second roll mount (20) is configured to be pushed onto the holding mandrel (17) from the unsupported end of the holding mandrel (17), 
wherein the first roll mount (see for example collar 155 and/or the adjacent reel 22 portion, either or both which can read on the first roll mount) comprises a first mount section (near the flange section, see marked up figure) to engage into the first end of the label roll and 
Hill does not disclose wherein the two mount sections each comprise a plurality of prolongations arranged distributed in the peripheral direction, with the prolongations of the two mount sections being able to engage into one another in a finger-like manner on at least one discrete rotational position of the two mount sections toward one another so that the two mount sections can be pushed into one another.
Resch discloses that it is known in reel holders that the two mount sections (flanges 10, 11) each comprise a plurality of prolongations arranged distributed in the peripheral direction (See column 2, lines 61-65, disclosing that “Each of the flanges 10 and 11 has a plurality of extensions 13, 14, 15 extending from flange 10 and 13a, 14a, 15a extending from flange 11.  Each of the extending elements 13, 14, 15 and 13a, 14a, 15a on each side, extends in the illustration shown over an arcuate range of the order of 60.degree.  and are separated from each other by an arc of 60.degree.  , as seen in FIG. 2.”), with the prolongations of the two mount sections being able to engage into one another in a finger-like manner on at least one discrete rotational position of the two mount sections toward one another so that the two mount sections can be pushed into one another (see column 2, line 65 to column 3, line 1, disclosing “The members 10 and 11 are thus arranged so that their extensions 13, 14, 15 and 13a, 14a, 15a may fit within each other, as shown in FIG. 1 and also in FIG. 5, and may extend through the arcuate openings 20, 21, 22 in each of the flanges where they extend out, as shown in FIG. 5”).  Resch teaches that these projections enable changes in size and shape, teaching in column 2, lines 32-36 that “The adjustment, however, is infinitely adjustable for any dimensions that may be desired or 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the two mount sections each comprise a plurality of prolongations arranged distributed in the peripheral direction, with the prolongations of the two mount sections being able to engage into one another in a finger-like manner on at least one discrete rotational position of the two mount sections toward one another so that the two mount sections can be pushed into one another in order to achieve changes in size and shape that are obvious and in order to achieve a reel holder that is infinitely adjustable for any dimensions that may be desired or required by different customers for any particular spacing or length of the shaft between the flanges as taught by Resch.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html  
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK